114 Ga. App. 733 (1966)
152 S.E.2d 704
HOOD
v.
AKINS.
42396.
Court of Appeals of Georgia.
Argued November 9, 1966.
Decided December 2, 1966.
Jess H. Watson, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Ralph H. Hicks, Hoke Smith, Sam F. Lowe, Jr., for appellee.
JORDAN, Judge.
An order of the trial judge sustaining plaintiff's oral motion to strike an amended answer and cross action as barred by the statute of limitation, leaves the case pending in the court below and is not a final judgment from which an appeal will lie. Dove v. Maxwell, 184 Ga. 460 (191 S.E. 916); Code Ann. § 6-701. The appeal must be dismissed pursuant to Section 13 (b) of the Appellate Practice Act of 1965, as amended (Ga. L. 1966, pp. 493, 500). Birdwell v. *734 Pippen, 113 Ga. App. 202 (147 SE2d 673). See Darden v. Roberts, 193 Ga. 637 (19 SE2d 270); Sanders v. Sanders, 212 Ga. 244 (91 SE2d 604), and cases cited therein for numerous rulings to the same effect.
Appeal dismissed. Bell, P. J., and Eberhardt, J., concur.